[Cite as Rothman v. Rothman, 124 Ohio St. 3d 109, 2009-Ohio-6410.]




                ROTHMAN, APPELLANT, v. ROTHMAN, APPELLEE.
     [Cite as Rothman v. Rothman, 124 Ohio St. 3d 109, 2009-Ohio-6410.]
Litigants in Ohio are entitled to an appeal from a trial court judgment when a
        notice of appeal is timely filed — Appellant was wrongly deprived of his
        right to appeal when this court’s decision in Wilson v. Wilson was applied
        retroactively to his case.
  (No. 2008-2056 — Submitted June 16, 2009 — Decided December 10, 2009.)
       APPEAL from the Lorain County Court of Appeals, No. 07CA009295,
                                     2008-Ohio-4501.
                                __________________
        PFEIFER, J.
        {¶ 1} The question in this case is whether the appellant was deprived of
his right to appeal when a decision by this court was applied retroactively to his
case. We conclude that he was and reverse the judgment of the court of appeals.
                               Facts and Background
        {¶ 2} Appellant, Eric Rothman, and appellee, Kathleen Rothman, were
married in 1973. In June 2002, the Rothmans separated; Kathleen subsequently
filed for divorce. On June 19, 2007, the trial judge issued a judgment entry
granting the divorce and ordering Kathleen to submit a qualified domestic
relations order (“QDRO”) within 30 days. When Kathleen did not submit a
QDRO, Eric sought and received a 30-day extension to submit his own proposed
QDRO, which he submitted on August 24, 2007. On November 13, 2007, the
court issued a QDRO in the case.
        {¶ 3} On November 19, 2007, Eric Rothman filed a notice of appeal.
The next day, this court released Wilson v. Wilson, 116 Ohio St. 3d 268, 2007-
                            SUPREME COURT OF OHIO




Ohio-6056, 878 N.E.2d 16, in which we held that “[a] divorce decree that
provides for the issuance of a [QDRO] is a final, appealable order, even before the
QDRO is issued.”      Id. at syllabus.   The court of appeals, applying Wilson
retroactively, concluded that the judgment entry issued on June 19, 2007, in this
case was a final, appealable order. The court therefore concluded that Eric’s
notice of appeal, which was filed five months after the judgment entry, had been
filed outside the 30-day time frame for filing an appeal under App.R. 4(A), and it
dismissed the appeal. We granted Eric’s discretionary appeal.
                                     Analysis
       {¶ 4} Litigants in Ohio are entitled to an appeal from a trial court
judgment when a notice of appeal is filed within the time allowed. App.R. 3(A).
See Atkinson v. Grumman Ohio Corp. (1988), 37 Ohio St.3d. 80, 84-85, 523
N.E.2d 851. The right to an appeal “is a property interest and a litigant may not
be deprived of that interest without due process of law.” Id. at paragraph one of
the syllabus. Furthermore, “[t]he opportunity to file a timely appeal * * * is
rendered meaningless when reasonable notice of an appealable order is not given.”
Moldovan v. Cuyahoga Cty. Welfare Dept. (1986), 25 Ohio St. 3d 293, 295, 25
OBR 343, 496 N.E.2d 466; State ex rel. Sautter v. Grey, 117 Ohio St. 3d 465,
2008-Ohio-1444, 884 N.E.2d 1062, ¶ 9.
       {¶ 5} The judgment entry in the Rothman divorce was issued in Lorain
County, which is within the Ninth Judicial District. Prior to our decision in
Wilson, 116 Ohio St. 3d 268, 2007-Ohio-6056, 878 N.E.2d 16, the settled law in
the Ninth District was that a divorce decree was not a final, appealable order until
a required QDRO had been issued. See Miller v. Miller, 9th Dist. No. 07CA0068-
M, 2008-Ohio-2106, ¶ 8 (“Prior to the Ohio Supreme Court's decision in [Wilson],
it was this Court's position that a divorce decree was not a final, appealable order
until the trial court also adopted the parties' QDRO(s)”). Thus, Eric could not




                                         2
                                 January Term, 2009




have appealed from the judgment until the QDRO was issued by the trial court,
because, according to the then existing case law, there would have been no final,
appealable order to appeal. Pursuant to the court of appeals’ decision, Eric also
could not properly file a notice of appeal after the QDRO was issued, because the
QDRO had not been filed until more than 30 days after the date of the divorce
decree, rendering the notice of appeal untimely. So even though Eric had a right
to appeal the trial court judgment, the court of appeals determined that there was
no time before or after the QDRO was issued when he could properly have filed a
notice of appeal.
          {¶ 6} “It is well established that every injured party ‘shall have remedy
by due course of law, and shall have justice administered without denial or delay.’
Section 16, Article I, Ohio Constitution.” Moldovan, 25 Ohio St. 3d at 295, 25
OBR 343, 496 N.E.2d 466. In Moldovan, we concluded that notice by publication
did not provide reasonable notice of an appealable order, as required by Section
16, Article I of the Ohio Constitution. Id. Today we conclude that the right to
appeal must include a reasonable opportunity to file a timely appeal.            As
discussed, in this case, Eric did not have a reasonable opportunity to file a timely
appeal; an appeal would have been unripe before the issuance of the QDRO and
untimely after the issuance of the QDRO. We conclude, therefore, that Eric was
deprived of his right to an appeal.        A party’s right to appeal is rendered
meaningless unless he has a reasonable opportunity to file a timely notice of
appeal.
          {¶ 7} We need not address the court of appeals’ conclusion that Wilson
should be applied retroactively. Even if Wilson should be applied retroactively, it
cannot be applied retroactively when it would render a party’s right to appeal
meaningless.
                                    Conclusion




                                          3
                             SUPREME COURT OF OHIO




       {¶ 8} We reverse the judgment of the court of appeals and remand the
cause to the court of appeals with instructions that it allow Eric Rothman a
reasonable opportunity to file a notice of appeal.
       {¶ 9} We recognize that there may be similarly situated litigants in other
cases where appeals from a divorce decree that provides for the issuance of a
QDRO have been dismissed based on the retroactive application of Wilson. Such
litigants should be accorded the opportunity to file a notice of appeal.
Accordingly, the courts of appeals are instructed to allow any similarly situated
litigants the opportunity to file notices of appeal, provided that such notices are
filed on or before March 31, 2010.
                                                                Judgment reversed
                                                              and cause remanded.
       MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and
LANZINGER, JJ., concur.
       CUPP, J., concurs in judgment only.
                               __________________
       Robert Cabrera, for appellant.
       Patrick D. Riley, for appellee.
                            ______________________




                                          4